  1 Michael Gerard Fletcher (State Bar No. 070849)
     mfletcher@frandzel.com
  2 Reed S. Waddell, (State Bar No. 106644)
      rwaddell@frandzel.com
  3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  4 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  5 Facsimile: (323) 651-2577

  6 Attorneys for party in interest ZIONS
    BANCORPORATION, N.A. dba
  7 California Bank & Trust

  8
                                   UNITED STATES BANKRUPTCY COURT
  9
                                   NORTHERN DISTRICT OF CALIFORNIA
 10
                                            SAN JOSE DIVISION
 11

 12
      In re                                              Case No. 21-50028
 13
      Evander Frank Kane,                                Chapter 7
 14
                         Debtor.                         The Hon. Stephen L. Johnson
 15
                                                         DECLARATION OF GERRICK M.
 16                                                      WARRINGTON IN SUPPORT OF ZIONS
                                                         BANK’S MOTION TO CONVERT THE
 17                                                      CASE TO CHAPTER 11 AND APPOINT A
                                                         CHAPTER 11 TRUSTEE
 18
                                                         Date:    [To be set]
 19                                                      Time:    [To be set]
                                                         Place:   Courtroom 9
 20                                                               San Jose, California
                                                                  (hearing via video or phone)
 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028          Doc# 33-2    Filed: 02/26/21   Entered: 02/26/21 11:11:00      Page 1 of
      4130515.1 | 031205-0132                    12     1
                                                                                    1            I, Gerrick M. Warrington, declare as follows:

                                                                                    2            1.        I am a lawyer licensed to practice before all of the courts of the State of California

                                                                                    3 and the bar of this Court. I am an associate attorney employed by Frandzel Robins Bloom &

                                                                                    4 Csato, L.C., counsel of record for Zions Bancorporation, N.A., dba California Bank & Trust

                                                                                    5 (“Bank”) herein. I have personal knowledge of the matters in this declaration and I could and

                                                                                    6 would testify competently thereto if called upon to do so in this matter.

                                                                                    7            2.        On February 3, 2021, at 10:30 a.m., I took part remotely in the initial session of the

                                                                                    8 341(a) examination of Evander Kane (“Kane”). During that examination, I heard Kane be asked,

                                                                                    9 and Kane answer, providing the following information and answers to the questions posed to him
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 during the examination.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            3.        Kane said that he originally borrowed between $600,000 to $700,000 from South
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 River Capital, LLC, to “pay casino debt,” and that the $1 million debt listed on Schedule F arises

                                                                                   13 from a judgment.
                                                   (323) 852-1000




                                                                                   14            4.        Kane testified that the $1.5 million in gambling losses listed on his Statement of

                                                                                   15 Financial Affairs was incurred at the Cosmopolitan and MGM casinos.

                                                                                   16            5.        His $750,000 debt to Lone Shark Holdings was incurred just before the petition

                                                                                   17 date, in December 2020. He used that to fund the “tax conservation investment,” which appears to

                                                                                   18 be related to his scheduled membership interests in Ascher Capital II and III (on Schedule B, para.

                                                                                   19 19) and his purchased interests in these LLCs “in connection with conservation tax easement

                                                                                   20 acquisition.”

                                                                                   21            6.        Kane bought his Richland Avenue, San Jose, residence on August 21, 2020. Kane

                                                                                   22 took title originally taken in the name of Lions Property LLC, but then transferred to him prior to

                                                                                   23 filing bankruptcy. I caused the initial recorded grant deed to Lions Property, and the subsequent

                                                                                   24 Lions recorded quitclaim deed, signed by Kane as its manager, to Kane and his wife individually,

                                                                                   25 to be located and copies made. True and correct copies are attached hereto as Exhibits 2 and 3. I

                                                                                   26 request that the Court take judicial notice of each such deed in the official records of Santa Clara

                                                                                   27 County. Before buying Richland Avenue, Kane rented a residence. Lions Property is no longer

                                                                                   28 operating, as of mid-January 2021, and has no assets.

                                                                                  Case: 21-50028          Doc# 33-2      Filed: 02/26/21     Entered: 02/26/21 11:11:00        Page 2 of
                                                                                        4130515.1 | 031205-0132                      12       2
                             1                7.          Kane said that he played in a National Hockey League game for the San Jose

                             22   Sharks on the Thursday
                                                Thursday before the exam, and intended to play again on the Friday following the

                             33 exam. Kane stated that he did not plan on “opting
                                                                          "opting out" of his NHL contract this season and plans

                             44   to play this season.

                             5                8.
                                              8.          Kane admitted that his wife does not work but they nonetheless pay $12,000
                                                                                                                             $ 12,000 per

                             66   month for both a day and a night nurse to care for their single infant child.

                             77               9.
                                              9.          II have ordered for the Bank a transcript of the entire 341 (a) examination, but have

                             88   not received it yet.

                             9                1I declare under penalty of perjury under the laws of the United States of
                                                                                                                      ot America and of

u                           10
                            10    the State of California that the foregoing is true and correct and that this declaration was executed
..,j "'0
 0...,
          0
                 l'-        11
                            11    on this 25 day of February, 2021
                                                              2021,, at Los Angeles, California
 E- "-           N
 <(       :,: '<I'

u
 Cl)      ,-.    N
                            12
                            12
         "' ....e-.
         .... 0
         "' 0
;;E :': 0\ g                13
0 z :s 0                                                                                     Gerrick M. Warrington
      - z ....
0                o:     '
         Cl
         0:::    0      N   14
                3
  ...l < ,.....,,
Z ::,  u_ NCV')
Cl)
  O                         15
-        i;Q    en      M
.0              "'~
0
0::: i: '-'z                16
  =
...:l
w 3:
         <I)

                <(

No              ....i       17
0 o
 Z       0
<( ....
i:.::
                            18
i::c..
                            19

                            20
                            20

                            21
                            21

                            22
                            22

                            23

                            24

                            25

                            26

                            27

                            28
         Case: 21-50028                            Doc# 33-2         Filed: 02/26/21        Entered: 02/26/21 11:11:00             Page 3 of
                                                                                 12         33                                          3
                                    1305 15 I I| 03
                                  44130515.1        1205-0 132
                                                 031205-0132
                 EXHIBIT 2
Case: 21-50028   Doc# 33-2   Filed: 02/26/21   Entered: 02/26/21 11:11:00   Page 4 of
                                         12                                             4
                                                                                “This document was electronically submitted
                                                                                to Santa Clara County for recording**

                                                                                24583471
                                                                                Regina Alcomendras
                                                                                Santa Clara County - Clerk-Recorder
RECORDING REQUESTED BY:                                                         08/21/2020 09:50 AM
Chicago Title Company
                                                                                Titles: 1     Pages: 4
                                                                                Fees: $22759.00
                                                                                Tax: $13332.00
When Recorded Mail Document                                                     Total: $36091.00
and Tax Statement To:
2301 Richland Avenue, LLC
2301 Richland Avenue
San Jose, CA 95125

                                                                                   SPACE ABOVE THIS LINE FOR RECORDER'S USE
Escrow Order No.: FWPS-3021200049
                                                Exempt from fee per GC 27388.1 (a) (2); recorded in connection with a transfer subject to
APN/Parcel ID(s): 439-33-007                                                                  the imposition of documentary transfer tax.


                                                   GRANT DEED

The undersigned ofantor(s) declare(s)



David M. Warda                ^

□ This transfer is exempt from the documentary transfer tax.             San Jose Transfer Tax is
0 The documentary transfer tax is $3,333.00 and City Tax is $9,999.00 anc/is computed on:     $22,725.00
   0 the full value of the interest or property conveyed.
   □ the full value less the liens or encumbrances remaining thereon at the time of sale.
The property is located in 0 the City of San Jose.


FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, DWC Development LLC, a
California limited liabiliity company



hereby GRANT(S) to            L:Lons Properties, LLC, a Florida limited liability company



the following described real property in the City of San Jose, County of Santa Clara, State of California:

     SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF




                                     MAIL TAX STATEMENTS AS DIRECTED ABOVE
Grant Deed                                                                                                    Printed: 03.08.20 @ 12:40 PM
SCA0000129.doc / Updated: 02.10.20                                                           CA-CT-FWPS-02180.053021-FWPS-3021200049




 Case: 21-50028                 Doc# 33-2   Filed: 02/26/21         Entered: 02/26/21 11:11:00                       Page 5 of
                                                        12                                                                                   5
                                                                                          DOC #24583471 Page 2 of 4



                                                    GRANT DEED
                                                        (continued)

APN/Parcel ID(s): 439-33-007


Dated: March 8, 2020

IN WITNESS WHEREOF, the undersigned have executed this document on the date(s) set forth below.


DWC Development k^C, a California limited liabiliity company


      David M. Warda,T3eneral Manager


       T\\WeB. Hales, General Manager

BY:
      Craig A. Rogers, Gerferal Manager



 A notary public or other officer completing this certificate
 verifies only the identity of the individual who signed the
 document to which this certificate is attached, and not the
 truthfulness, accuracy, or validity of that document.


State of California
County of Santa Clara
On    ^Y)QlA!lJ/L, /0,                    before me .   QmAirJjdJL
                                                             (here insert name and title qUhe officer)
                                                                                                                _, Notary Public,


personally appeared ***DAVID M. WARDA and WILLIE B. HALES and CR^AIG-Ar-RQ
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.
                                                                                     dKi ft
WITNESS my hand and official seal                                                    CHELL
                                                                              J. MITCHELL             >
                                                                          Comm. No 2239451 >
                                                                         NOTARY PUBLIC-CALIFORNIA -g
                                                                            SANTA CLARA COUNTY
Signature                                                                My Comm. Expires May 20.2022
                                                                         mmnm V ■ W ■




Grant Deed                                                                                                Printed: 03.08.20 @ 12:40 PM
SCA0000129.doc/Updated: 02.10.20                                                           CA-CT-FWPS-02180.053021-FWPS-3021200049




 Case: 21-50028               Doc# 33-2   Filed: 02/26/21         Entered: 02/26/21 11:11:00                      Page 6 of
                                                      12                                                                                 6
                                                                                                                                             DOC #24583471 Page 3 of 4


    CALIFORNIA ALL-PURPOSE CERTIFICATE OF ACKNOWLEDGMENT
              A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document to
              which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.


 State of California

 County of Santa Clara



 On        March 9, 2020                            before me, J- Mitchell________________________________________ # Notary Public,
                                                                                                      (Here insert name and title of the officer)

 personally appeared ***CRAIG A. ROGERS***______________________________________________ 9

 who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
 the within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
 capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of
 which the person(s) acted, executed the instrument.

 I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph
 is true and correct.


 WITNESS my hand and official seal.
                                                                                                                                 r
                                                                                                                                 T*
                                                                                                                                 aa>
                                                                                                                                                       J. MITCHELL
                                                                                                                                                     Comm. No. 2239451
                                                                                                                                                    NOTARY PUBLIC - CALIFORNIA
                                                                                                                                 <                     SANTACLARA COUNTY


 Signature of Notary Public
                                                                                                                 (Notary Seal)   l                  My Comm. Expires May 20.2022
                                                                                                                                                    wm                             l
♦                                                                                                                                                                                         4
                                                          ADDITIONAL OPTIONAL INFORMATION
                                                                                                                 INSTRUCTIONS FOR COMPLETING THIS FORM
                                                                                                      Any acknowledgment completed in California must contain verbiage exactly as
    DESCRIPTION OF THE ATTACHED DOCUMENT                                                              appears above in the notary section or a separate acknowledgment form must be
                                                                                                      properly completed and attached to that document. The only exception is if a
                                                                                                      document is to be recorded outside of California. In such instances, any alternative
                                                                                                      acknowledgment verbiage as may be printed on such a document so long as the
                    (Title or description of attached document)
                                                                                                      verbiage does not require the notary to do something that is illegal for a notary in
                                                                                                      California (i.e. certifying the authorized capacity of the signer). Please check the
                                                                                                      document carefullyfor proper notarial wording and attach thisform ifrequired.
             (Title or description of attached document continued)

                                                                                                      • State and County information must be the State and County where the document
    Number of Pages_____ Document Date______                                                            signer(s) personally appeared before the notary public for acknowledgment.
                                                                                                      » Date of notarization must be the date that the signers) personally appeared which
                                                                                                        must also be the same date the acknowledgment is completed.
                               (Additional information)                                               • The notary public must print his or her name as it appears within his or her
                                                                                                        commission followed by a comma and then your title (notary public).
                                                                                                      • Print the name(s) of document signer(s) who personally appear at the time of
                                                                                                        notarization.
    CAPACITY CLAIMED BY THE SIGNER                                                                    • Indicate the correct singular or plural forms by crossing off incorrect forms (i.e.
                                                                                                        he/she/theyr is /are) or circling the correct forms. Failure to correctly indicate this
       □ Individual (s)                                                                                 information may lead to rejection of document recording.
       □ Corporate Officer                                                                            • The notary seal impression must be clear and photographically reproducible.
                                                                                                        Impression must not cover text or lines. If seal impression smudges, re-seal if a
                            (Title)                                                                     sufficient area permits, otherwise complete a different acknowledgment form.
                                                                                                      • Signature of the notary public must match the signature on file with the office of
            □     Partner(s)
                                                                                                        the county clerk.
            □     Attomey-in-Fact                                                                          ❖     Additional information is not required but could help to ensure this
            □     Trustee(s)                                                                                     acknowledgment is not misused or attached to a different document.
                                                                                                           ❖     Indicate title or type of attached document, number of pages and date,
            □     Other_________________________
                                                                                                           ❖     Indicate the capacity claimed by the signer. If the claimed capacity is a
                                                                                                                 corporate officer, indicate the title (i.e. CEO, CFO, Secretary).
                                                                                                      • Securely attach this document to the signed document



C 2004-2015 ProLink Signing Service, Inc. - All Rights Reserved www.TheProLink.com - Nationwide Notary Service



Case: 21-50028                           Doc# 33-2                      Filed: 02/26/21                          Entered: 02/26/21 11:11:00                                Page 7 of
                                                                                    12                                                                                                            7
                                                                          DOC #24583471 Page 4 of 4



                                                 EXHIBIT "A"
                                                Legal Description


For APN/Parcel ID(s): 439-33-007_______________________________________________________________

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN JOSE, COUNTY OF SANTA
CLARA, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE CENTER LINE OF RICHLAND AVENUE 50 FEET WIDE, DISTANT THEREON
SOUTH 29° EAST 414.75 FEET FROM AN IRON BOLT SET AT THE INTERSECTION OF SAID CENTER LINE
PRODUCED NORTHWESTERLY WITH THE CENTER LINE OF CURTNER AVENUE; THENCE ALONG THE
CENTER LINE OF RICHLAND AVENUE, SOUTH 29° EAST 55.17 FEET; THENCE AT RIGHT ANGLES AND
RUNNING SOUTH 61° WEST 209.25 FEET TO A 3/4 INCH PIPE IN THE SOUTHWESTERLY LINE OF THAT
CERTAIN 9.96 ACRE TRACT OF LAND CONVEYED BY F. A. HEITZMAN TO Y. ARCHIBALD BY DEED DATED
JANUARY 2, 1936 AND RECORDED JANUARY 3, 1936 IN BOOK 755 OF OFFICIAL RECORDS, PAGE 286; THENCE
ALONG SAID SOUTHWESTERLY LINE N. 28° 57' WEST 55.17 FEET; THENCE LEAVING SAID SOUTHWESTERLY
LINE AND RUNNING NORTH 61° EAST 209.21 FEET TO THE POINT OF BEGINNING, AND BEING A PART OF
LOTS 10 AND 11, AS SHOWN ON THAT CERTAIN MAP ENTITLED "MAP OF THE CURTNER TRACT, BEING
PORTION OF THE SAN JUAN BAUTISTA RANCHO", FILED FOR RECORD DECEMBER 18, 1830 IN BOOK "A" OF
MAPS, PAGE 34, SANTA CLARA COUNTY RECORDS.




Grant Deed                                                                                Printed: 03.08.20 @ 12:40 PM
SCA0000129.doc/Updated: 02.10.20                                           CA-CT-FWPS-02180.053021-FWPS-3021200049




 Case: 21-50028               Doc# 33-2   Filed: 02/26/21    Entered: 02/26/21 11:11:00          Page 8 of
                                                      12                                                                 8
                 EXHIBIT 3
Case: 21-50028   Doc# 33-2   Filed: 02/26/21   Entered: 02/26/21 11:11:00   Page 9 of
                                         12                                             9
            RECORDING REQUESTED BY;
                                                                 24780733
                 Stephen D. Finestone                            Regina Aleomendras
                                                                 Santa Clara County - Clerk-Recorder
                                                                 01/08/2021 03:16 PM
APN No.: 439-33-007
                                                                 Titles: 1         Pages: 3
            WHEN RECORDED MAIL TO


                                                                 ■iMwmwii iMHmuiw, mu
Lions Properties, LLC
2301 Richland Ave.

San Jose, CA 95125

                                                                       SPACE ABOVE THIS LINE FOR RECORDERS USE
                                                  Quitclaim Deed

 The undersigned grantor(s) declare(s):

 Transfer is exempt from tax based on Revenue and Taxation Section 11925(d). Transferred by LLC owned 50-50 by
 Grantees.

 Documentary transfer tax is $3,434.20
 ( ) computed on full value of property conveyed, or
 ( ) computed on full value less value of liens and encumbrances remaining at time of sale.
 ( ) Unincorporated area; (X) City of San Jose: Conveyance fee; $10,302.60, Measure E $23,411.39
 (X) Realty not sold.
 FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged.
 Lions Properties, LLC, a Florida limited liability company
 hereby REMISE(S), RELEASE(S) AND FOREVER QUrrCLAIM(S) to

 Evander F. Kane and Deanna Sara Jean Kane as husband and wife as community property with right of survivorship
 that property in City of San Jose, County of Santa Clara, State of California


 Date     January 06, 2021
 23it) Richland Ave., San Jose, CA 95125
 SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF


   Lions Properties, LLC
   By Evander F. Kane, its Manager

 Mail Tax Statements to Evander Kane, 2301 Richland Ave, San Jose, CA 95125




                                   MAIL TAX STATEMENTS AS DIRECTED ABOVE
                                                                                                                   Page 1 of 2

  Case: 21-50028             Doc# 33-2        Filed: 02/26/21         Entered: 02/26/21 11:11:00                 Page 10
                                                        of 12                                                                    10
                                                                                           DOC #24780733 Page 2 of 3



  A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
  document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

State of     AnZJAfl-___________
County of                                   ~

On     fyiMJany 1}                     before me,^______ c                               _______________ a Notary Public,
personally appeared                                                                                   _____________ ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies), and that
by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s) acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.

WITNESS my hand and official seal.
Signat-nrp^^^s^               -----^
                                                                              SARA E CRISCIONE
                                                                             Notary Public - Arizona
Name:    ,   fam £T                                                             Maricopa County
         (Typed or Printed)                                      My Con(mfj.gCommisslon # 577109
                                                                        imTssron Expires April 9,2024




                                       MAIL TAX STATEMENTS AS DIRECTED ABOVE
                                                                                                                   Page 2 of 2

     Case: 21-50028           Doc# 33-2         Filed: 02/26/21      Entered: 02/26/21 11:11:00              Page 11
                                                          of 12                                                                  11
                                                                       DOC #24780733 Page 3 of 3




                                          EXHIBIT "A"
                                         Legal Description


  For APN/Parcel ID(s): 439-33-007_________________________________________________________

  THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN JOSE, COUNTY OF SANTA
  CLARA, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
  BEGINNING AT A POINT IN THE CENTER LINE OF RICHLAND AVENUE 50 FEET WIDE, DISTANT THEREON
  SOUTH 29° EAST 414.75 FEET FROM AN IRON BOLT SET AT THE INTERSECTION OF SAID CENTER LINE
  PRODUCED NORTHWESTERLY WITH THE CENTER LINE OF CURTNER AVENUE; THENCE ALONG THE
  CENTER LINE OF RICHLAND AVENUE, SOUTH 29° EAST 55.17 FEET; THENCE AT RIGHT ANGLES AND
  RUNNING SOUTH 61° WEST 209.25 FEET TO A 3/4 INCH PIPE IN THE SOUTHWESTERLY LINE OF THAT
  CERTAIN 9.96 ACRE TRACT OF LAND CONVEYED BY F. A. HEITZMAN TO Y. ARCHIBALD BY DEED DATED
  JANUARY 2,1936 AND RECORDED JANUARY 3,1936 IN BOOK 755 OF OFFICIAL RECORDS, PAGE 286; THENCE
  ALONG SAID SOUTHWESTERLY LINE N. 28° 57' WEST 55.17 FEET; THENCE LEAVING SAID SOUTHWESTERLY
  LINE AND RUNNING NORTH 61° EAST 209.21 FEET TO THE POINT OF BEGINNING, AND BEING A PART OF
  LOTS 10 AND 11, AS SHOWN ON THAT CERTAIN MAP ENTITLED "MAP OF THE CURTNER TRACT, BEING
  PORTION OF THE SAN JUAN BAUTISTA RANCHO", FILED FOR RECORD DECEMBER 18, 1830 IN BOOK "A" OF
  MAPS, PAGE 34, SANTA CLARA COUNTY RECORDS.




Case: 21-50028      Doc# 33-2      Filed: 02/26/21      Entered: 02/26/21 11:11:00       Page 12
                                             of 12                                                 12
